The Honorable Ron Fields Prosecuting Attorney Twelfth Judicial Circuit Sebastian County Courthouse Fort Smith, Arkansas 72901
Dear Mr. Fields:
This is in response to your request for an opinion regarding the color of emergency lights which are required for the various emergency vehicles throughout the state. Specifically, you reference A.C.A. §§ 27-36-303 to 305 (1987 and Cum. Supp. 1993), which provide that police vehicles, fire department vehicles, ambulances, and other emergency vehicles are required to have emergency lights of a particular color. The provision codified at A.C.A. § 27-36-303 (1987) states the following:
 All state, county, or city and municipal police agencies shall install, maintain, and exhibit blue rotating or flashing emergency lights upon all police motor vehicles which are equipped with emergency lighting and operated within the State of Arkansas. [Emphasis added.]
With regard to the emergency lights on fire department vehicles and ambulances, A.C.A. § 27-36-304 (Cum. Supp. 1993) provides the following:
  (a) All state, county, city, and municipal or privately owned fire departments, funeral homes, or ambulance companies shall install, maintain, and exhibit red rotating or flashing emergency lights
upon all fire department vehicles, automobiles used by firefighters, and ambulances which are equipped with emergency lighting and operated within Arkansas.
  (b) Emergency medical technicians certified by the Department of Health may install, maintain, and exhibit red rotating or flashing emergency lights
upon a vehicle when responding to an emergency. [Emphasis added.]
As for other emergency vehicles, A.C.A. § 27-36-305 (1987) states the following:
  All state, county, and municipal agencies and private persons and businesses that operate any other type of vehicle in this state which is required or permitted to be equipped with flashing or rotating emergency or warning lights shall equip such vehicles with amber flashing or rotating emergency or warning lights only. [Emphasis added.]
In your correspondence, you note that some police agencies are placing both red and blue emergency lights on police vehicles, and in some cases, red, blue, and orange lights are being used on police vehicles. With regard to these matters, you have posed the following question:
  Do A.C.A. §§ 27-36-303 to 305 prohibit the placement of more than one color of emergency light on the emergency vehicles described therein?
In response to your question, it is my opinion that the answer is "yes."
This office has previously addressed this question in Op. Att'y Gen. No. 85-010, wherein it was concluded that Ark. Stat. Ann. §§ 75-735 to -741, which are now codified as A.C.A. §§ 27-36-301 to -305, are the exclusive regulations on the use of emergency lights on emergency vehicles. As stated in that opinion, these statutes exclude the use of any other lights except those required by these statutes. This determination also seems compelled by the use of the term "shall" in A.C.A. §§ 27-36-303
to -305. The word "shall," in the context of laws and regulations, has been defined as "to express what is mandatory."Webster's Seventh New Collegiate Dictionary, p. 797 (1972). The Arkansas Supreme Court has also stated that the term "shall," when used in a statute, means that the legislature intended mandatory compliance with the statute unless such an interpretation would lead to absurd results. Campbell v. State,311 Ark. 641, 846 S.W.2d 639 (1993). Accordingly, it is my opinion that police vehicles are required to exhibit blue rotating or flashing emergency lights, fire department vehicles and ambulances are required to exhibit red rotating or flashing emergency lights, and other emergency vehicles are required to exhibit amber flashing lights. It appears there is no statutory authority for use of a different color of emergency light other than that described in the foregoing statutes. This determination seems consistent with the legislative purpose behind A.C.A. §§27-36-303 to -305, which presumably is to require a different color of light for each different type of emergency vehicle so that the public will be able to easily recognize and distinguish among the different types of emergency vehicles on the roadways.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh